DETAILED ACTION
The Amendment filed May 25, 2022 has been entered. Claims 7-12 have been withdrawn as of 4/7/2021. Currently, claims 1, 2, and 4-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nicholas Eadie, Reg. No. 75,972 on 6/16/2022.

The application has been amended as follows:
Claims 7-12 are cancelled.

Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 4-6, Obama represents the best art of record. However, Obama fails to encompass all of the limitations of independent claim 1.
Specifically, the Examiner agrees with the Applicant that Obama fails to critically teach a sensor for sensing stress in a ferromagnetic material which specifically includes a first coil configured to induce a magnetic flux in the ferromagnetic material and a second coil configured to detect changes in the magnetic flux induced in the ferromagnetic material, as recited in claim 1 (see Applicant Argument/Remarks Made in an Amendment, filed 5/25/2022, pages 5 and 6).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a sensor for sensing stress in a ferromagnetic material as specifically claimed, which specifically includes a first coil configured to induce a magnetic flux in the ferromagnetic material and a second coil configured to detect changes in the magnetic flux induced in the ferromagnetic material, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855